DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Remarks and Amendments filed on the 5th day of January, 2021. Currently claims 1-19 are pending. No claims are allowed.
Claim Objections
Claim 14 objected to because of the following informalities:  Claim 14 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., 
In the instant case, claims 1-19 are directed to a system and network. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2A). Examiner notes that Claims 1-19 are directed to substantially similar subject matter and are therefore addressed collectively below in the analysis of Claim 1.
If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1). Examiner notes that the claimed invention recites an abstract idea in the form of organizing human activity and a mental process. 
In the instant application, Claim 1 is directed to a system comprising of computer instructions to implement the method of determining information related to a subject patent and prior art references while determining various data related to both the subject patent and the prior art references. Examiner notes that this is substantially similar to certain methods of organizing human activity such as managing legal transactions in that the user is accessing, and determining information related stored prior art references and a subject patent where the information is used to generate a valuation of the subject patent compared to prior art references using weights applied to the various data sets. Property valuations have been identified in the Courts as being directed to methods of organizing human activity (see In re Villena, decided August 29, 2018), 
Alternatively, the claims recited a process directed to concepts that are performed mentally and a product of human mental work. Examiner notes that the language of the claims suggest a process similar to standard practice in valuing or analyzing intellectual property. Characteristics of both the subject patent and the prior art are determined and applied to the analysis in order to value the subject patent. Owners, assignees, potential licensees, attorneys, patent examiners, etc., have long value patent applications as they are compared to prior art references and doing so is necessary to the functioning of the patent or IP market. Because the limitations above closely follow the steps of determining the patentability and valuation of a subject patent, and the steps involve human judgements, observations, and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
Specifically, the limitations directed to “at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code to:”, 
Furthermore, the limitations directed to “store in memory said number of times a subject patent is cited”, “compare the claims in at least one prior art patent reference and the subject patent”, “determine the age of  at least one prior art patent reference and the subject patent”, “determine the classification of at least one prior art reference and the subject patent”, “determine the maintenance fee status of the subject patent”; and “determine the assignees of the at least one prior art reference and the subject patent, wherein maintenance payment history is used to generate a model so a user may make critical decisions as to what patents said user may next visit”, as drafted, under the broadest reasonable interpretation includes certain mental processes such as observation, evaluation, etc. Examiner notes that the claimed invention is directed to a system for valuing a patent application or patent using a generically claimed computer-readable code, databases and a memory. This is not enough to render the claims anything more than the judicial exception and amount to receiving, processing and transmitting information which has been identified as being directed to abstract idea consistent with the 
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under step 2A prong 2 whether the judicial exception is integrated into a practical application.  The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of valuing patents generically claimed structure such as a processor and database. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55).
Finding the claims to be directed toward an abstract idea without an integration into a practical application, however, is not the end of the inquiry. Rather, the next step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself (step 2B). Another way of stating the test is whether the claim language provides "significantly more" than the abstract idea itself. 
Applying the step 2B test to the claims in the instant application, the examiner asserts that there claims 1 and 10 including a generically claimed processor implementing instructions and a database, thus the claims do not offer "significantly more" than the abstract idea itself to transform the abstract idea into patent-eligible subject matter. The examiner further asserts that the claimed invention does not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally 
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. 
Claims 2-9 and 11-19 are directed to a further embellishment of the data being processed by the system which amounts to a merely providing a field of use or technological environment for the abstract idea (see MPEP § 2106.05(h)), as well as being further embellishments of the valuation which has been identified as the central theme of the abstract idea. 
In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more”.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20160004768 to Barney.
Referring to Claims 1 and 10 (substantially similar in scope and language), Barney discloses system and network for valuing a patent (see at least Barney: ¶ 53, 167-168), the system comprising: 
at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code to (see Barney: ¶ 23, 64, 94, 161, and claims 2 and 14: Examiner notes that Barney discloses the specific structure claimed in the invention as described in the citations): 
access a plurality of databases, at least one of the plurality of databases containing patent related information; search on at least one of the plurality of databases (see at least Barney: ¶ 24, 36, 53, 58, 61-63, 180, and 209-210)

determine the number of times a subject patent is cited by at least one prior art patent reference (see at least Barney: ¶ 24, 26, 85, 128, 136, 142-143, 152, and 157-161) and store in memory said number of times a subject is cited (see at least Barney: ¶ 12, 24, 36, 53, 58, 62-63, 152, 209-210, and 217-218)
Specifically, Barney discloses determining the number of times or the frequency of a subject patent being cited by a least one prior art patent reference based on the analysis of the information by the system (see above citations).
Barney disclose determining the frequency or any other statically informative measure for particular events such as litigation, citations, usages, etc. (see at least Barney: ¶ 128 and 134-143).
compare the claims in the at least one prior art patent reference and the subject patent (see at least Barney: ¶ 30, 33, 55-57, 69, 81-83, 85, 94, 143-144, and 212-219); 
Specifically, Barney discloses analyzing stored patent information by comparing the claims to at least one prior art patent reference and the subject patent in order to model the information (see above citations).
determine the age of the at least one prior art patent reference and the subject patent (see at least Barney: ¶ 68-70); 
determine the classification of the at least one prior art reference and the subject patent
determine the maintenance fee status of the subject patent (see at least Barney: ¶ 56, 62, 66-72, 83, 127, and 129-130); and 
determine the assignees of the at least one prior art reference and the subject patent (see at least Barney: ¶ 36, 69, 153, and 204-207), wherein the maintenance payment history is used to generate a model so a user may make critical decisions as to what patents said user may next visit (see at least Barney: ¶ 54-72). 
Specifically, Barney discloses determining various data sets and information related to patents and their related information (see above citations). Furthermore, Barney discloses modeling information in order to enable users to make decisions related to patents and patent related information using information such as maintenance payment history (see at least Barney: ¶ 54-72).

Referring to Claims 2 and 11 (substantially similar in scope and language), Barney discloses the system of claim 1 and network of claim 10, including further configured to determine a weight for the subject patent based on its age, citing references, classification, maintenance fee status, and assignees (see at least Barney: ¶ 36, 53, 56, 59-60, 62, 66-72, 69, 83, 127, 129-133, 136, 153, 155, 16-161, and 204-207).

Referring to Claims 3 and 12 (substantially similar in scope and language), Barney discloses the system of claim 1 and network of claim 10, including configured to compare the age of the subject patent and the age of at least one prior art reference (see at least Barney: ¶ 68-70).

Referring to Claims 4, 13, and 14 (substantially similar in scope and language), Barney discloses the system of claim 1 and network of claim 10, including wherein the system is configured to determine the weight of the subject patent based on the difference in age between the subject patent and at the at least one prior art reference (see at least Barney: ¶ 36, 64-66, 69, 127-128, 136, 142-144, 150, 153, 167-168, 175-177, 206-207, 218, and 221).

Referring to 5 and 15 (substantially similar in scope and language), Barney discloses the system of claim 1 and network of claim 10, including configured to determine the weight of the subject patent, wherein the weight is based on at least one prior art reference, and the age difference between the at least one prior art reference and the subject patent (see at least Barney: ¶ 36, 64-66, 69, 127-128, 136, 142-144, 150, 153, 167-168, 175-177, 206-207, 218, and 221).

Referring to 6 and 16 (substantially similar in scope and language), Barney discloses the system of claim 1 and network of claim 10, including configured to determine a weight of the subject patent, wherein the weight is based on the age difference between the at least one prior art reference and the subject patent, and the average similarity between the subject patent and the at least one prior art reference (see at least Barney: ¶ 36, 64-66, 69, 127-128, 136, 142-144, 150, 153, 167-168, 175-177, 206-207, 218, and 221).

Referring to 7 and 17 (substantially similar in scope and language), Barney discloses the system of claim 1 and network of claim 10, including configured to determine a weight of the subject patent, wherein the weight is based on the age difference between the at least one prior art reference and the subject patent, the average similarity between the subject patent and the at least one prior art reference, and the art classification of the prior at reference and the subject patent (see at least Barney: ¶ 36, 64-66, 69, 127-128, 136, 142-144, 150, 153, 167-168, 175-177, 206-207, 218, and 221).

Referring to 8 and 18 (substantially similar in scope and language), Barney discloses the system of claim 1 and network of claim 10, including configured to determine a weight of the subject patent, wherein the weight is based on the age difference between the at least one prior art reference and the subject patent, the average similarity between the subject patent and the at least one prior art reference, the art classification of the prior at reference and the subject patent, and the original inventor of the prior art reference and the subject patent (see at least Barney: ¶ 36, 64-66, 69, 127-128, 136, 142-144, 150, 153, 167-168, 175-177, 206-207, 218, and 221).

Referring to 9 and 19 (substantially similar in scope and language), Barney discloses the system of claim 1 and network of claim 10, including wherein a weight is determined in a manner that the age of a patent is indirectly proportional to its weight (see at least Barney: ¶ 68-70, 142, 144, 158-160, 221).

Response to Arguments
101 Rejections
Applicant's arguments filed on the 5th day of January, 2021, have been fully considered but they are not persuasive.
In the instant application, Claim 1 and 10 is directed to a system comprising of computer instructions to implement the method of determining information related to a subject patent and prior art references while determining various data related to both the subject patent and the prior art references. Examiner notes that this is substantially similar to certain methods of organizing human activity such as managing legal transactions in that the user is accessing, and determining information related stored prior art references and a subject patent where the information is used to generate a valuation of the subject patent compared to prior art references using weights applied to the various data sets. Property valuations have been identified in the Courts as being directed to methods of organizing human activity (see In re Villena, decided August 29, 2018), and determining value of property such as patents has been prevalent in our system of commerce long before the invention of computer. The claims recited the familiar concept of determining the value of intellectual property, such as patents, based on the available prior art which amounts to a fundamental economic practice long prevalent in our system. Owners, assignees, potential licensees, attorneys, patent examiners, etc., have long value patent applications as they are compared to prior art references and doing so is necessary to the functioning of the patent or IP market. This is substantially similar to concepts related to organizing human activity specifically legal interaction or business interactions identified in grouping “b” of the 2019 PEG. Thus, the claims are directed to a judicial exception of an abstract idea.

Specifically, the limitations directed to “at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code to:”, “access a plurality of databases, at least one of the plurality of databases containing patent related information”, “search on at least one of the plurality of databases”, and “determine the number of times a subject patent is cited by at least one prior art patent reference”, as drafted, under the broadest reasonable interpretation includes certain mental processes such as observation, evaluation, etc. Examiner notes that the claimed invention is directed to a system for valuing a patent application or patent using a generically claimed computer-readable code, databases and a memory. This is not enough to render the claims anything more than the judicial exception and amount to receiving, processing and transmitting information which has been identified as being 
Furthermore, the limitations directed to “store in memory said number of times a subject patent is cited”, “compare the claims in at least one prior art patent reference and the subject patent”, “determine the age of  at least one prior art patent reference and the subject patent”, “determine the classification of at least one prior art reference and the subject patent”, “determine the maintenance fee status of the subject patent”; and “determine the assignees of the at least one prior art reference and the subject patent, wherein maintenance payment history is used to generate a model so a user may make critical decisions as to what patents said user may next visit”, as drafted, under the broadest reasonable interpretation includes certain mental processes such as observation, evaluation, etc. Examiner notes that the claimed invention is directed to a system for valuing a patent application or patent using a generically claimed computer-readable code, databases and a memory. This is not enough to render the claims anything more than the judicial exception and amount to receiving, processing and transmitting information which has been identified as being directed to abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG. Therefore, the claims are directed to an abstract idea.
Applying the step 2B test to the claims in the instant application, the examiner asserts that there claims 1 and 10 including a generically claimed processor implementing instructions and a database, thus the claims do not offer "significantly more" than the abstract idea itself to transform the abstract idea into patent-eligible subject matter. The examiner further asserts that the claimed invention does not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).
103 Rejections
Applicant's arguments filed on the 5th day of January, 2021, have been fully considered but they are moot considering they are directed to amended claim language. However, Examiner notes that Barney discloses modeling information in order to enable users to make decisions related to patents and patent related information using information such as maintenance payment history (see at least Barney: ¶ 54-72). Therefore, the claims stand rejected. 
The Applicants’ arguments with respect to all rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action   (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the previously used prior art combination. Therefore the rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael Young/Examiner, Art Unit 3689